PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/032,253
Filing Date: July 11, 2018
Appellant(s): Elliott et al.



__________________
Michael Sungjoon Pio
For Appellants


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/25/2021.
(1) The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
(A)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Patel et al., US Patent Application Publication No. 2015/0322369 (hereinafter referred to as Patel).
	Regarding claim 26, Patel discloses a method for preventing or reducing low speed pre-ignition in a direct injected, boosted, spark ignited internal combustion engine, such as a 2.0 L, 4-cylinder TGDI GM Ecotec engine operated at a BMEP at 18 bar and speed of 2000 rpm (as recited in claim 26) (see Abstract and Claim 1 and Para. [0170]) comprising a major concentration of base oil (as recited in claim 26) (Para. 
	The difference between Patel and claim 26 of the instant claims is that the Patel does not include a specific embodiment comprising zinc salicylates and the combination of detergents of claim 26 in a single embodiment.
	It is the position of the examiner that claim 26 would be obvious in light of the disclosure to Patel discussed above.     

Claim Rejections - 35 USC § 103
(B)	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Hoshino et al., International Publication No. WO/2017/099052 (hereinafter referred to as Hoshino – for citation purposes USPG-PUB 2018/0334636 is being used).  
	Regarding claim 1, Patel discloses a method for preventing or reducing low speed pre-ignition in a direct injected, boosted, spark ignited internal combustion 
	The difference between Patel and claim 1 of the instant claims is that the Patel does not include both a zinc compound as discussed above used in combination with zinc dialkyl dithiophosphate (ZDDP) as recited in claim 1.    
	Hoshino discloses a lubricating oil composition with improved LSPI suppression performance for an internal combustion engine comprising; a lubricant base oil to which is added additives including detergents, zinc dialkyldithiophosphates providing 870 ppm zinc (Para. [0089] and see Table 1) and zinc dithiocarbamates (see Abstract and Para. [0007], [0157] and [0193]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the combination of zinc additives from Hoshino in the composition of the Patel in order to enhance the wear properties of the composition.   

(2) Response to Argument

Appellants’ arguments filed 10/25/2021 regarding claims 1 and 26 have been fully considered and are not persuasive.   
Appellants argue that the instant application demonstrates unexpected results and as such overcomes the obviousness rejections set forth above.  This argument is not persuasive.  In order to demonstrate unexpected results appellants must fulfill two criterions:  1) appellants must compare their formulations against the closest prior art, and 2) the claims must be commensurate in scope with the data provided.
Regarding the first criteria – appellants have not compared their formulations against the closest prior art, nor shown that the comparative examples from the instant specification adequately represent the closest prior art.  Comparative Examples 1-2 include a ZnDTP compound but the comparative examples each have a much lower concentration of zinc than the example formulations from the instant specification.  Appellants do not include a comparative formulation comprising a comparable concentration of zinc even if it is solely provided by zinc dialkyl dithiophosphate.  A comparative example of this type would have provided better guidance in showing that the synergistic effect/unexpected results actually comes from the combination of specific zinc compounds and not solely from any zinc compound.  Another comparative example that would have been beneficial would have included solely a formulation comprising a concentration of at least 890 ppm zinc coming from a zinc salicylate, zinc dithiocarbamate or zinc 2-ethylhexanoate compound as the only zinc-containing 
Regarding the second criteria – the claims are not commensurate in scope with the data provided even after appellants’ assertions as such.  For example, the example formulations from the instant specification require a very specific combination of calcium-based detergent present in narrow concentration and concentration ratios between the detergents.  Furthermore, the concentration of zinc compounds is broadly recited in the instant claims and needs to be narrowed or criticality for the range needs to be shown, especially since no concentration limitation is placed on zinc from the zinc dialkyl dithiophosphate recited in claim 1.  Finally, claim 26 does not include a zinc dialkyl dithiophosphate compound which is present in all of the example formulations from the instant specification.  For these reasons appellants have not fulfilled this criteria in the unexpected results analysis.  

For the above reasons, it is believed that the rejection should be sustained.
Respectfully submitted,

/VISHAL V VASISTH/           Primary Examiner, Art Unit 1771                                                                                                                                                                                             






/PREM C SINGH/           Supervisory Patent Examiner, Art Unit 1771                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
/Jennifer McNeil/           Primary Examiner, TC 1700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.3